Title: To Thomas Jefferson from Daniel Carroll, 2 July 1791
From: Carroll, Daniel
To: Jefferson, Thomas


Georgetown, 2 July 1791. Mr. Wederstrandt, whose enclosed letter solicits consulship in Isle of France for his son, is a native of France who came to Maryland before the Revolution, married into a very respectable Eastern Shore family, was employed by the state or Congress during the war, and has “a very fair Character.” The young gentleman is not yet of age but will be soon after Congress meets. He served apprenticeship with Messrs. Zacharie Coopman & Co., merchants of character in Baltimore. He may be the bearer of this letter, and TJ will make use of it with the President as he “may see occasion.”
